DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/4/2022.
Election/Restrictions
Claims 7-10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2019 and 02/11/2020.
Remarks/Arguments
	All of Applicant’s arguments filed 5/4/2022 have been fully considered. Applicant remarks that the cited references failed to teach the limitations of the claimed as amended.
	Applicants are directed to the rejections below, wherein the new limitations are addressed.

Modified Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 11-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), Maitra (US 2010/0266649), CN 202829763 and Hommura (US 2009/0110967), as evidenced by Yabe (US 6,589,496].
For ease of examination, the Examiner relied upon US Publication 2018/0280262 as an equivalent English translation of the French WO 2016/203062 publication.  All citations henceforth to Jourde are locations in the US Patent.
Jourde discloses cosmetic photoprotection compositions comprising particles of cerium oxide functionalized with polyacrylic acid (PAA) (Abs).  
The composition of Jourde are taught to comprise:
At least one aqueous phase;
At least one oily phase;
An emulsifying system – reading on emulsifier;
The functionalized cerium oxide;
zinc oxide particles as inorganic UV screening agents (selected from a finite number of UV-screen agents) [Abs, 0011-0016].
Jourde further teaches that the cerium oxide particles can be distributed both in the oily phase or at the edge of the oil droplets and in the aqueous phase of the emulsion, thus reading on  water phase includes water and cerium oxide particles [0049].
Jourde teaches the composition to be in the form of an emulsion, such as O/W type (Jourde – claims 1 and 4).
Jourde teaches the functionalized cerium oxide particles to have a secondary particle size ranging from 35-300nm and a polygonal shape [0046].
Regarding claims 1 and 4: Jourde teaches that the cerium oxide particles are used in amounts ranging from 1-30%, preferably 1-10%, while the zinc oxide particles are preferably used in amounts ranging from 1-10% [0098].
Regarding claim 5: Jourde teaches that the PAA does not become entirely attached to the surface of the cerium oxide particles.  Specifically only part of the PAA is adsorbed onto the surface of the cerium oxide particles and the remaining part stays in solution [0066].  Jourde teaches the cerium oxide to be obtained in the form of a dispersion, it is noted that there is no indication in Jourde that the cerium oxide being used to create the functionalized cerium oxide isn’t pure, so the cerium oxide used is considered to be 100%, while 100 doesn’t overlap with 98-99.9, it is sufficiently close that a person of skill in the art would have expected 98-99.9% purity and 100% purity to have similar properties.  Furthermore, as evidenced by Yabe, high purity cerium oxide particles are known to be used in cosmetics.
Regarding claim 12 and 14: Jourde exemplifies emulsions containing water (i.e. water phase medium) in amounts of 53.85%, 37.25%, 48.855% and 47.20%, thus a skilled artisan would recognize that amounts of water ranging from 37.25-53.85% are suitable for use. Jourde also exemplifies the use of 10% C12-C15 alkyl benzoate and 5% isopropyl myristate (reading on ester oil), reading on 15 % oil phase medium.
Regarding claims 15-16: Jourde teaches the composition to comprise an emulsifying system which comprises at least one nonionic surfactant (selected from a finite number of options) and can be used in amounts of 0.3-20% [0096].
Jourde teaches that the composition comprises particles of titanium oxide or zinc oxide (Abs) and teaches that the particle can undergo a surface treatment with compounds such as silicone or silicon oxide, etc. [0103] and further teaches that the cosmetic composition can be prepared by mixing the aqueous phase comprising the functionalized cerium oxide and the oily phase comprising the inorganic UV-screening agent and subjecting the mixture to sheer, thus Jourde teaches the zinc oxide to be present in the oily phase [0121].
Jourde does not teach the oil phase to further comprise dipropylene glycol as elected.
It is noted that Jourde teaches that the aqueous phase can comprise water in combination with solvents such as dipropylene glycol [0094].
Macian teaches cosmetic emulsions wherein the oil phase comprises a polyol-in-water type emulsion wherein the polyol contained in the oil phase ranged from 30-50% by weight ([0019] and Macian – claim 2)
Lathrop teaches topical emulsions and teaches that the oil phase can comprise components that soften and moisten the skin layers, such as fatty acids, polyols, waxes, etc. [0011].
In view of the teachings of the prior art one of skill in the art would have recognized that polyols, such as dipropylene glycol, taught by Jourde are not limited to being present in the water phase and could be effectively formulated to be part of the oil phase as well in amounts of 30-50% as taught by Macian, as Lathrop teaches that polyol can be added to the oil phase.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options within the grasp of the skilled artisan to achieve the predictable results of formulations emulsions with polyols in the oil and/or water phase.
Regarding claim 14: The prior art makes obvious compositions having 15% ester oils and 30-50% of dipropylene glycol, which overlaps with the claimed ranges.
However, the above references do not teach the claimed SPF and UVA PF value as claimed.
Schlossman teaches sunscreen products containing metal oxide powders, such as zinc oxide and titanium dioxide (Abs).  Schlossman teaches the UVA and UBV ingredients to be selected to have an SPF factor greater than 25 and an SPF to UVA protection factor of at least three (Schlossman – claim 5). In some embodiments, the sunscreen products provide an SPF of at least 30 and/or PA (UVA protection factor) of at least 10 and exemplified the use of SPF 30 and PA of 10 [0061 and 0131]. Schlossman teaches the sunscreen products to have good broad spectrum ultraviolet efficacy, good SPF and good UVA protection factor [0125].
In view of the teachings of the prior art one of skill in the art would been motivated to use the teachings of Schlossman and formulate the photoprotective cosmetic of Jourde to have an SPF of 30 and a PA of 10 as Schlossman teaches these amounts to be suitable and desired SPF and PA values for use.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options within the grasp of the skilled artisan to achieve the predictable results of formulating cosmetics having photoprotective properties using known SPF and PA values and Jourde teaches the cosmetic to have metal oxides such as zinc oxide and/or titanium dioxide.
However, Jourde does not teach the cerium oxide particles to have a surface charge zeta potential between 20-50 mV.
Maitra discloses a gel system comprising a fractal network of nanoparticles (Abs).  Suitable particles for use include ceria (i.e. cerium oxide), Maitra teaches that for charged particles to achieve colloidal stability (i.e. prevent flocculation) charged particulates are required to have a minimum zeta potential of approximately 25 mV [0064-0064]. 
It would have been prima facie obvious for a person of skill in the art before the effective filing date to modify the teachings of Jourde with those of Maitra.  One of skill in the art would have been motivated to ensure the cerium oxide particles of Jourde have a zeta potential minimum of approx. 25mV (which overlaps with 20-50 mV) as Maitra teaches that this is essential to achieving colloidal stability in ceria particles.  One of skill in the art would have a reasonable expectation of success as Jourde teaches dispersion of cerium oxide particles.
Furthermore, it is noted that Jourde teaches water, but not purified water as recited by instant claim 11. 
CN’763 teaches a water purifying device and teaches that the purified water goes through multiple filtering and purifying steps and can sufficiently reach the requirement of water for producing cosmetics.
In view of these teachings a skilled artisan would recognize that purified water is well known to be used in cosmetic compositions and would have been motivated to ensure purified water was used in both the composition and the cerium oxide dispersion when formulating the compositions of Jourde.  One would have a reasonable expectation of success as CN’763 demonstrates that purified water is known to be used in cosmetics.
Regarding the claimed “SPF value,“ “UVA PF” and  “critical wavelength blocking ability of 376nm or more” while the claim defines these parameters when the cerium oxide particles and the zinc oxide particles are used in amounts of 9.09% and 4% (or 18.18% and 4%) respectively, the claim does not actually require the cerium oxide and zinc oxide particles to be present in the above amounts.  These phrases appears to be recitations of an expected property of the claimed composition when the cerium oxide particles and the zinc oxide particles are used in amounts of 9.09% and 4% (or 18.18% and 4%) respectively.  The prior art makes obvious the structural limitations being claimed, therefore the composition claimed and the composition of the prior art are expected to have similar properties absent factual evidence to the contrary, furthermore, the instant specification teaches the cerium oxide particles to be critical in obtaining the claimed blocking ability and the working examples show that a composition having cerium oxide particles of 9.09% and zinc oxide in amounts of 4% are capable of achieving an SPF of 27.535 and UVA PF of 10.375 and the prior art makes obvious a composition with overlapping amounts of cerium oxide particles and SPF of 30 and UVA PF of 10, thus similar properties are expected. Regarding the SPF and UVA PF amounts, the prior art teaches amounts of cerium oxide and zinc oxide which overlap with the claimed ranges, thus the composition of the prior art is expected to have the specifically claimed SPF and UVA PF values when used in the amounts of 9.09% and 18.18%.
Regarding the claimed “for preventing skin aging” this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art teaches a photoprotective skin composition and teaches that exposure to UVA rays cause appearance of wrinkles and non-uniform pigmentation (livers spots or heterogeneity of the complexion) and the prior art makes obvious the structural limitations claimed, therefore, the composition of the prior art is capable of being used to prevent skin aging absent factual evidence to the contrary.
Regarding the claimed recitation of “particles are stirred… to disperse in purified water,” it is noted that this is a product-by-process step and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product is found to be substantially the same as the product of the prior art as the step of ultrasonic waves is performed to disperse the particles in water and Jourde already teaches the cerium oxide particles be used in the form of a dispersion in water and teaches that the narrow diameter distribution of the secondary particles is capable of leading to better dispersability [0056].  In the alternative, Hommura teaches that the ultrasonic waves can be applied to cerium oxide particles in a water and ethanol mixture in order to uniformly disperse the cerium oxide, therefore as Jourde contemplates providing the cerium oxide in a water dispersion and teaches good dispersability [0056] to be beneficial, it would have been prima facie obvious to uniformly disperse the cerium oxide particles in the composition using a method known of dispersing cerium oxide particles in water (i.e. through the use of ultrasonic waves) with a reasonable expectation of success as its prima facie obvious for a skilled artisan to pursue known options within his or her own technical grasp to achieve the predictable result of formulating a dispersion having uniformly dispersed cerium oxide.

Claims 1, 4-5, 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), Maitra (US 2010/0266649), CN 202829763 and Hommura (US 2009/0110967), as evidenced by Yabe (US 6,589,496), as applied to claims 1, 4-5, 11-12 and 14-16 above, and further in view of Das (US 8,951,539).
As discussed above, Jourde makes obvious the limitations of claims 1, 4-5, 11-12 and 14-16, however, Jourde does not teach the cerium oxide particles to have a spherical shape as elected.
Das discloses the use of cerium oxide nanoparticles for promoting angiogenesis (Abs). Das teaches that cerium oxide nanoparticles maybe be spherical, rod-shaped, star-shaped or polygonal and teaches that the shape of the particle has little effect on their ability to promote angiogenesis.  In view of these teachings a skilled artisan would recognize that spherical shaped particles could be effectively used instead of the taught polygonal shape as Das teaches that polygonal and spherical shapes to result in the same function.  

Claims 1, 4-5, 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), Maitra (US 2010/0266649), CN 202829763 and Hommura (US 2009/0110967), as evidenced by Yabe (US 6,589,496), as applied to claims 1, 4-5, 11-12 and 14-16 above, and further in view of Hayes (US 5,279,819)
As discussed above, Jourde makes obvious the limitations of claims 1, 4-5, 11-12 and 14-16, however, Jourde does not teach the presence of Abil em 90, the elected emulsifier.
Hayes teaches O/W emulsion shaving creams formulations (Abs). Hayes teaches that emollients can be added to smooth and protect the skin and make it feel soft and suppled.  Suitable emollients for use include a blend of 0.75-1.5% mineral oil and 0.01-2% Abil EM-90 (Col. 4, lines 5-30).
It would have been prima to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jourde with those of Hayes and add the blend of 0.75-1.5% mineral oil and 0.01-2% Abil EM-90 to the emulsion of Jourde as Hayes teaches that the emollient blend provides the skin with a soft and supple feel. One of skill in the art would have a reasonable expectation of success as both Jourde and Hayes teaches O/W emulsions for application to the skin and Jourde teaches that the composition can comprise other additives that are common in the cosmetic fields, such as vitamins or precursors, dyestuffs, thickeners, emollients, etc. [0109].
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613